               IN THE UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


In re:

LINEAR MOLD & ENGINEERING,                           Case No.: 21-42617-mar
LLC,                                                 Chapter 11

         Debtor.                                     Hon. Mark A. Randon

 STIPULATION FOR ENTRY OF AN ORDER GRANTING EXTENSION
 OF TIME FOR MAC MOLD BASE, INC. TO FILE AN OBJECTION TO
 CONFIRMATION OF THE DEBTOR’S PLAN OF REORGANIZATION

         This is the stipulation of the Debtor and Mac Mold Base, Inc., through their

respective counsel, for the entry of an Order extending the time for only Mac Mold

Base, Inc., to file an Objection to Confirmation of the Debtor’s Plan of

Reorganization [DN 100] from the previously extended deadline of July 26, 2021

[DN 111] to July 28, 2021. A copy of the proposed Order is attached as Exhibit A.

         WHEREFORE, the undersigned respectfully request that the Court enter the

proposed Order attached as Exhibit A hereto.

STROBL SHARP PLLC                         WARNER NORCROSS & JUDD LLP


By: /s/ Lynn M. Brimer                    By: /s/ Dennis W. Loughlin
Lynn M. Brimer (P43291)                   Dennis W. Loughlin (P57084)
300 East Long Lake Rd., Ste. 200          2517 Woodward Ave., Ste. 300
Bloomfield Hills, MI 48304                Detroit, MI 48201
Phone: (248) 540-2300                     Phone: (313) 546-6186
lbrimer@strobllaw.com                     dloughlin@wnj.com
Counsel for Debtor                        Counsel for Mac Mold Base, Inc.


 21-42617-mar      Doc 124   Filed 07/26/21   Entered 07/26/21 15:21:55   Page 1 of 2
                                    EXHIBIT A

               IN THE UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                           Case No.: 21-42617-mar
LLC,                                                 Chapter 11

         Debtor.                                     Hon. Mark A. Randon


     ORDER GRANTING EXTENSION OF TIME FOR MAC MOLD
    BASE, INC. TO FILE A RESPONSE TO CONFIRMATION OF THE
              DEBTOR’S PLAN OF REORGANIZATION

         THIS MATTER came before the Court on the stipulation of the Debtor and

Mac Mold Base, Inc., by and through their counsel, for an extension of time for only

Mac Mold Base, Inc., to file an Objection to Confirmation of the Debtor’s Plan of

Reorganization. The Court being fully advised in the premises.

         IT IS ORDERED that the deadline for only Mac Mold Base, Inc., to file an

Objection to Confirmation of the Debtor’s Plan of Reorganization [Docket No. 100]

is extended from the previously extended deadline of July 26, 2021 [Docket No.

111] to and including July 28, 2021.




 21-42617-mar      Doc 124   Filed 07/26/21   Entered 07/26/21 15:21:55   Page 2 of 2
